Addendum to Executed Agreement SKGO OB. And WMX Group, Inc.

 

Further to the agreement signed by Richard Shergold, CEO, Smart Kids Group Inc.
and Thomas Guerriero, CEO, WMX Group, Inc.:

 

WMX Group, Inc. agrees to:

 

1.       WMX mutually agrees with Smart Kids Group, Inc. that material changes
with the company will be voted on by the Board and/or the majority Shareholders;

2.       WMX to waive the provision requiring the company to provide WMX free
trading shares; as WMX shares will become freely traded in 6 months from the
date of the agreement as per Rule 144;

3.       WMX to mutually agree to file an 8K due to the confidentiality
provision;

4.       that Richard Shergold maintains 45 % non-dilutable equity as well as
WMX as previously agreed upon; and

5.       that Richard Shergold and Lisa Yakiwchuk, have employment agreements
with Smart Kids Group Inc. and do not fall under the 1099 rule for the amount of
earnings made as an employee. All earnings may be paid in stock and/or cash and
any stock paid will be restricted for 6 months as per Rule 144; and

6.       WMX will be issued an equal amount of shares any time an employee or
shareholder receives stock of any kind to maintain the 45% majority share
interest in Smart Kids Group, Inc.; as will Richard Shergold to maintain the
other 45% majority share.

 

If the foregoing is accepted and agreed by WMX Group, Inc., please sign below
and return a copy.

 

ACCEPTED and AGREED:

 

  

 

/s/ Thomas Guerriero

Thomas Guerriero, CEO, WMX Group, Inc.

 

  

/s/ Richard Shergold

Richard Shergold, CEO, Smart Kids Group, Inc.

 

